Exhibit 10.3

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (as amended from time to time, this “Agreement”), dated
as of July 29, 2013, is hereby entered into by and among Jones Energy, Inc., a
Delaware corporation (the “Corporation”), Jones Energy Holdings, LLC, a Delaware
limited liability company (“Holdings”), and each of the Members (as defined
herein).

 

RECITALS

 

WHEREAS, the parties hereto desire to provide for the exchange of Units (as
defined herein), together with shares of Class B Common Stock (as defined
herein), for shares of Class A Common Stock (as defined herein), on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1.                            Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Class A Common Stock” means the Class A common stock, par value $0.001 per
share, of the Corporation.

 

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of the Corporation.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Corporation” means Jones Energy, Inc., a Delaware corporation, and any
successor thereto.

 

--------------------------------------------------------------------------------


 

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.  The
terms “Exchanging” and “Exchanged” shall have correlative meanings.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holdings” means Jones Energy Holdings, LLC, a Delaware limited liability
company, and any successor thereto.

 

“Holdings LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of Holdings, dated on or about the date hereof, as such
agreement may be amended from time to time.

 

“Member” means the parties who are signatories hereto, other than the
Corporation and Holdings, and each other Person who from time to time executes a
Joinder Agreement in the form attached hereto as Exhibit B.

 

“Permitted Transferee” has the meaning given to such term in Section 4.1 of this
Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Start Date” means, with respect to each Member, the earlier of (i) January 20,
2014 or (ii) the date each of J. P. Morgan Securities LLC and Barclays Capital
Inc. agree to waive the restriction on sales set forth in the Lock-Up Agreement,
dated July 10, 2013, executed by such Member.

 

“Unit” means (i) each Unit (as such term is defined in the Holdings LLC
Agreement) issued as of the date hereof and (ii) each Unit or other interest in
Holdings that may be issued by Holdings in the future that is designated by the
Corporation as a “Unit”.

 

ARTICLE II
EXCHANGES

 

2.1.                            Exchange of Units for Class A Common Stock.

 

(a)                                 From and after the Start Date, each Member
shall be entitled at any time and from time to time, upon the terms and subject
to the conditions hereof, to surrender Units and a corresponding number of
shares of Class B Common Stock to Holdings in exchange for the delivery to such
Member of a number of shares of Class A Common Stock that is equal to the number
of Units surrendered (such exchange, an “Exchange”); provided that any such
Exchange is for a minimum of the lesser of 1,000 Units or all of the Units held
by such Member, or such lesser amount as the Corporation determines to be
acceptable, in its sole discretion. If, in connection with the initial public
offering of the Class A Common Stock, the underwriters exercise their option to
purchase additional shares of Class A Common Stock (“Additional Shares”) within
30 days of the initial public offering (the “Option”), the Members shall be
entitled to sell (in the aggregate) a number of Units (and a corresponding
number of shares of

 

2

--------------------------------------------------------------------------------


 

Class B Common Stock) to JEI equal to the number of Additional Shares issued at
the closing of such Option (the “Option Closing”), in exchange for a cash
payment per Unit surrendered equal to the net per share cash price (i.e., net of
underwriting discounts and commissions) received by JEI for the Additional
Shares issued in such Option Closing.  The portion of the aggregate number of
Units (and corresponding number of shares of Class B Common Stock) that each
Member is entitled to sell shall be as set forth on Schedule A hereto.

 

(b)                                 A Member shall exercise its right to
Exchange Units as set forth in the first sentence of Section 2.1(a) above by
delivering to the Corporation and to Holdings a written election of exchange in
respect of the Units to be Exchanged substantially in the form of Exhibit A
hereto (an “Exchange Notice”), duly executed by such holder or such holder’s
duly authorized attorney, in each case delivered during normal business hours at
the principal executive offices of the Corporation and of Holdings.  As promptly
as practicable following the delivery of an Exchange Notice, Holdings shall
deliver or cause to be delivered at the offices of the then-acting registrar and
transfer agent of the Class A Common Stock or, if there is no then-acting
registrar and transfer agent of the Class A Common Stock, at the principal
executive offices of the Corporation, the number of shares of Class A Common
Stock deliverable upon such Exchange, registered in the name of the relevant
Member.  To the extent the Class A Common Stock is settled through the
facilities of The Depository Trust Company, the Corporation will, subject to
Section 2.1(c) below, upon the written instruction of a Member, use its
reasonable best efforts to deliver the shares of Class A Common Stock
deliverable to such Member, through the facilities of The Depository Trust
Company, to the account of the participant of The Depository Trust Company
designated by such Member.  The Corporation shall take such actions as may be
required to ensure the performance by Holdings of its obligations under
Section 2.1(a) and this Section 2.1(b), including the issuance and sale of
shares of Class A Common Stock to or for the account of Holdings in exchange for
the delivery to the Corporation of a number of Units that is equal to the number
of Units surrendered by an Exchanging Member.

 

(c)                                  Holdings and each Member shall bear their
own expenses in connection with the consummation of any Exchange, whether or not
any such Exchange is ultimately consummated, except that Holdings shall bear any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any
shares of Class A Common Stock are to be delivered in a name other than that of
the Member that requested the Exchange, then such Member and/or the person in
whose name such shares are to be delivered shall pay to Holdings the amount of
any transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, such Exchange or shall establish to the
reasonable satisfaction of Holdings that such tax has been paid or is not
payable.

 

(d)                                 Notwithstanding anything to the contrary
herein, to the extent the Corporation or Holdings shall determine that interests
in Holdings do not meet the requirements of Treasury Regulation section
1.7704-1(h), the Corporation or Holdings may impose such restrictions on
Exchange as the Corporation or Holdings may determine to be necessary or
advisable so that Holdings is not treated as a “publicly traded partnership”
under Section 7704 of the Code.  Notwithstanding anything to the contrary
herein, no Exchange shall be permitted (and, if attempted, shall be void ab
initio) if, in the good faith determination of the Corporation or of Holdings,
such an Exchange would pose a material risk that Holdings would be a “publicly
traded partnership” under Section 7704 of the Code.

 

3

--------------------------------------------------------------------------------


 

(e)                                  For the avoidance of doubt, and
notwithstanding anything to the contrary herein, a Member shall not be entitled
to Exchange Units to the extent the Corporation determines that such Exchange
(i) would be prohibited by law or regulation (including, without limitation, the
unavailability of any requisite registration statement filed under the U.S.
Securities Act of 1933, as amended) or (ii) would not be permitted under any
other agreements with the Corporation or its subsidiaries to which such Member
may be party or any written policies of the Corporation related to unlawful or
improper trading (including, without limitation, the policies of the Corporation
relating to insider trading).

 

(f)                                   Immediately upon the Exchange of any Unit
(or the payment of cash for any Unit) pursuant to Section 2.1(a) or (b), an
equal number of outstanding shares of Class B Common Stock beneficially owned by
the relevant Member automatically shall be deemed cancelled without any action
on the part of any Person, including the Corporation.  Any such cancelled shares
of Class B Common Stock shall no longer be outstanding, and all rights with
respect to such shares shall automatically cease and terminate.

 

2.2.                            Adjustment.  If there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
Class A Common Stock are converted or changed into another security, securities
or other property, then upon any subsequent Exchange, each Member shall be
entitled to receive the amount of such security, securities or other property
that such Member would have received if such Exchange had occurred immediately
prior to the effective date of such reclassification, reorganization,
recapitalization or other similar transaction, taking into account any
adjustment as a result of any subdivision (by any split, distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of such security, securities or other property that occurs after the effective
time of such reclassification, reorganization, recapitalization or other similar
transaction.  For the avoidance of doubt, if there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
Class A Common Stock are converted or changed into another security, securities
or other property, this Section 2.2 shall continue to be applicable, mutatis
mutandis, with respect to such security or other property.  This Agreement shall
apply to the Units and shares of Class B Common Stock held by the Members and
their Permitted Transferees as of the date hereof, as well as any Units and
shares of Class B Common Stock hereafter acquired by a Member and his or her or
its Permitted Transferees.  This Agreement shall apply to, mutatis mutandis, and
all references to “Units” and “and shares of Class B Common Stock” shall be
deemed to include, any security, securities or other property of Holdings which
may be issued in respect of, in exchange for or in substitution of Units or
shares of Class B Common Stock by reason of any distribution or dividend, split,
reverse split, combination, reclassification, reorganization, recapitalization,
merger, exchange (other than an Exchange) or other transaction.

 

2.3.                            Class A Common Stock to be Issued.

 

(a)                                 The Corporation shall at all times reserve
and keep available out of its authorized but unissued Class A Common Stock,
solely for the purpose of issuance upon an Exchange, such number of shares of
Class A Common Stock as shall be deliverable upon any such Exchange; provided
that nothing contained herein shall be construed to preclude the Corporation or
Holdings from satisfying its obligations in respect of the Exchange of the Units

 

4

--------------------------------------------------------------------------------


 

by delivery of shares of Class A Common Stock which are held in the treasury of
the Corporation or Holdings or any of their subsidiaries or by delivery of
purchased shares of Class A Common Stock (which may or may not be held in the
treasury of the Corporation or any subsidiary thereof).  The Corporation and
Holdings covenant that all Class A Common Stock issued upon an Exchange will,
upon issuance, be validly issued, fully paid and non-assessable.

 

(b)                                 The Corporation and Holdings covenant and
agree that, to the extent that a registration statement under the Securities Act
is effective and available for shares of Class A Common Stock to be delivered
with respect to any Exchange, shares that have been registered under the
Securities Act shall be delivered in respect of such Exchange.  In the event
that any Exchange in accordance with this Agreement is to be effected at a time
when any required registration has not become effective or otherwise is
unavailable, upon the request and with the reasonable cooperation of the Member
requesting such Exchange, the Corporation and Holdings shall use commercially
reasonable efforts to promptly facilitate such Exchange pursuant to any
reasonably available exemption from such registration requirements.  The
Corporation and Holdings shall use commercially reasonable efforts to list the
Class A Common Stock required to be delivered upon Exchange prior to such
delivery upon each national securities exchange or inter-dealer quotation system
upon which the outstanding Class A Common Stock may be listed or traded at the
time of such delivery.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1.                            Representations and Warranties of the
Corporation and of Holdings.  Each of the Corporation and Holdings represents
and warrants that (i) it is a corporation or limited liability company duly
incorporated or formed and is existing in good standing under the laws of the
State of Delaware, (ii) it has all requisite corporate or limited liability
company power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby and, in the case of the
Corporation, to issue the Class A Common Stock in accordance with the terms
hereof, (iii) the execution and delivery of this Agreement by it and the
consummation by it of the transactions contemplated hereby (including without
limitation, in the case of the Corporation, the issuance of the Class A Common
Stock) have been duly authorized by all necessary corporate or limited liability
company action on its part, and (iv) this Agreement constitutes a legal, valid
and binding obligation of it enforceable against it in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

3.2.                            Representations and Warranties of the Members. 
Each Member, severally and not jointly, represents and warrants that (i) if it
is not a natural person, that it is duly incorporated or formed and, to the
extent such concept exists in its jurisdiction of organization, is in good
standing under the laws of such jurisdiction, (ii) it has all requisite legal
capacity and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, (iii) if it is not a natural
person, the execution and delivery of this Agreement by it (and the consummation
of the transactions contemplated hereby) have been duly authorized by all
necessary corporate or other entity action on the part of such Member, and
(iv) this Agreement constitutes a legal, valid and binding obligation of such
Member enforceable against it in

 

5

--------------------------------------------------------------------------------


 

accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

 

ARTICLE IV
MISCELLANEOUS

 

4.1.                            Additional Members.  To the extent a Member
validly transfers any or all of such Member’s Units to another person in a
transaction in accordance with, and not in contravention of, the Holdings LLC
Agreement, then such transferee (each, a “Permitted Transferee”) shall have the
right to execute and deliver a joinder to this Agreement, substantially in the
form of Exhibit B hereto, whereupon such Permitted Transferee shall become a
Member hereunder.  To the extent Holdings issues Units in the future, then the
holder of such Units shall have the right to execute and deliver a joinder to
this Agreement, substantially in the form of Exhibit B hereto, whereupon such
holder shall become a Member hereunder.

 

4.2.                            Notices.  All notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be deemed duly
given and received (a) if delivered personally, on the date of delivery, or, if
delivered by facsimile, upon confirmation of transmission by the sender’s fax
machine if sent on a Business Day (or otherwise, on the Business Day following
confirmation of transmission by the sender’s fax machine) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

if to the Corporation, to:

 

Jones Energy, Inc.

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Attention: Chief Financial Officer

Fax: (512) 328-5394

 

if to Holdings, to:

 

Jones Energy Holdings, LLC

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Attention: Chief Financial Officer

Fax: (512) 328-5394

 

If to a Member, to the address and facsimile number set forth in Holdings’
records.

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

6

--------------------------------------------------------------------------------


 

4.3.                            Counterparts.  This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

4.4.                            Entire Agreement; No Third Party Beneficiaries. 
This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

4.5.                            Governing Law.  This Agreement shall be governed
by, and construed in accordance with, the law of the State of Delaware, without
regard to the conflicts of laws principles thereof that would mandate the
application of the laws of another jurisdiction.

 

4.6.                            Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

4.7.                            Further Action.  The parties shall execute and
deliver all documents, provide all information and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement.

 

4.8.                            Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of all of the parties and, to the extent permitted
by this Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

 

4.9.                            Amendment.  The provisions of this Agreement may
be amended only by the affirmative vote or written consent of each of (i) the
Corporation, (ii) Holdings and (iii) Members holding a majority of the then
outstanding Units (excluding Units held by the Corporation).

 

4.10.                     Waiver.  No failure by any party to insist upon the
strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute waiver of any such breach of any other covenant, duty,
agreement or condition.

 

7

--------------------------------------------------------------------------------


 

4.11.                     Resolution of Disputes.

 

(a)                                 Any and all disputes, including but not
limited to any ancillary claims of any party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in Austin, Texas
in accordance with this Section 4.11, regardless of whether some or all of any
Dispute allegedly (i) is extra-contractual in nature, (ii) sounds in contract,
tort or otherwise, (iii) is provided by federal or state statute, common law or
otherwise, or (iv) seeks damages or any other relief, whether at law, in equity
or otherwise.

 

(b)                                 If the parties to the Dispute fail to agree
on the selection of an arbitrator within ten (10) days of the receipt of the
request for arbitration, either party may apply to the United States District
Court of the Western District of Texas, Austin Division, or any other court of
competent jurisdiction, for the appointment of an arbitrator pursuant to the
Federal Arbitration Act, 9 U.S.C. § 5.

 

(c)                                  Notwithstanding the fact that any matter in
dispute between the parties is to be submitted, or has already been submitted,
to arbitration, the parties shall continue to observe and perform their
respective obligations and duties under this Agreement during any arbitration
proceedings.

 

(d)                                 Subject to any relevant legal privilege,
within 30 days of the selection of an arbitrator, each party shall be required
to disclose to the other party all documents that are relevant to the Dispute
and to identify all persons likely to have knowledge of facts relevant to the
dispute.  Absent a showing of undue prejudice and necessity, there shall be no
other discovery, whether by requests for production, interrogatories or
deposition, in connection with the arbitration.  The arbitrator shall have the
power to make all orders necessary for the disclosure contemplated herein, which
orders the parties consent in advance to obey.  If a party fails or refuses to
comply with an order for disclosure, the arbitrator may take that failure into
account when deciding the issues and may infer that the documents not produced
would have supported the opposing party’s claims.

 

(e)                                  The presentation of evidence shall be
limited to: (1) no more than two pre-hearing written submissions by each party,
which shall include witness statements, declarations, or affidavits, expert
reports, and all documentary and tangible evidence and legal authority upon
which the party relies, and (2) cross-examination at the hearing of only persons
submitting statements, declarations, affidavits, or expert reports.

 

(f)                                   Barring extraordinary circumstances as may
be determined by the arbitrator, the arbitration proceedings will be concluded
within 120 days from the selection of the arbitrator, which time may be extended
in the interest of justice and failure to adhere to or meet this limit shall not
constitute a basis for challenging the award.  The parties to a Dispute may my
mutual written agreement, and with the consent of the arbitrator, extend any of
the deadlines of this Section 4.11.

 

(g)                                  In addition to monetary damages, the
arbitrator shall be empowered to issue procedural orders or interim measures
upon application of any party, including requests for injunctive relief,
specific performance of any obligation under this Agreement, and other

 

8

--------------------------------------------------------------------------------


 

equitable remedies, which may be enforced as necessary in any court of competent
jurisdiction.  The arbitrator shall not decide a Dispute ex aqueo et bono or as
amiable compositeur, and is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute.  The
arbitrator shall not have the authority to modify or amend any term or provision
of this Agreement.  The award shall be final and binding upon the parties as
from the date rendered, and shall be the sole and exclusive remedy between the
parties regarding any claims, counterclaims, issues, or accounting presented to
the arbitral tribunal.  Judgment upon any award may be entered and enforced in
any court having jurisdiction over a party or any of its assets.

 

(h)                                 The award shall include interest, unless the
arbitrator determines it is not appropriate.  Interest shall run from the date
of any breach or violation of the Agreement, which shall be determined by the
arbitrator in its award.  If the arbitrator cannot determine such date or fails
to specify such date in its award, interest shall run from the date of serving
the request for arbitration.  Interest shall continue to run from the date of
award until the award is paid in full.  Interest shall be calculated and
compounded monthly at the on-year US$ LIBOR rate as published by the Financial
Times on the first business day of the month plus 4 per cent.

 

(i)                                     The arbitrator shall designate a
prevailing party (or parties) in its final award and, pursuant to this
determination, shall award to the prevailing party (or parties) its attorneys’
fees, costs and expenses of the arbitration (including the arbitrators’ fees and
expenses) in full.

 

(j)                                    Notwithstanding the provisions of
paragraph (a), the Corporation may bring an action or special proceeding in any
court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (j), each Member (1) expressly consents to the application of
paragraph (i) of this Section 4.11 to any such action or proceeding, (2) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (3) irrevocably appoints the Corporation as such
Member’s agent for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such Member of any such service of process, shall be deemed in
every respect effective service of process upon the Member in any such action or
proceeding.

 

(k)                                 EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN AUSTIN, TEXAS FOR THE PURPOSE OF ANY JUDICIAL
PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4.11, OR
ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award.  The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and the parties
hereby waive, to the fullest extent permitted by

 

9

--------------------------------------------------------------------------------


 

applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in this Section 4.11 and such
parties agree not to plead or claim the same.

 

(l)                                     Notwithstanding any provision of this
Agreement to the contrary, this Section 4.11 shall be construed to the maximum
extent possible to comply with the laws of the State of Delaware, including the
Delaware Uniform Arbitration Act (10 Del. C. §5701 et seq.)  (the “Delaware
Arbitration Act”).  If, nevertheless, it shall be determined by a court of
competent jurisdiction that any provision or wording of this Section 4.11 shall
be invalid or unenforceable under the Delaware Arbitration Act, or other
applicable law, such invalidity shall not invalidate all of this Section 4.11. 
In that case, this Section 4.11 shall be construed so as to limit any term or
provision so as to make it valid or enforceable within the requirements of the
Delaware Arbitration Act or other applicable law, and, in the event such term or
provision cannot be so limited, this Section 4.11 shall be construed to omit
such invalid or unenforceable provision.

 

4.12.                     Tax Treatment.  This Agreement shall be treated as
part of the partnership agreement of Holdings as described in Section 761(c) of
the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations promulgated thereunder.  As required by the Code and the Treasury
Regulations, the parties shall report any Exchange consummated hereunder as a
taxable sale of the Units by a Member to the Corporation, and no party shall
take a contrary position on any income tax return, amendment thereof or
communication with a taxing authority unless an alternate position is permitted
under the Code and Treasury Regulations and the Corporation consents in writing.

 

4.13.                     Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

 

4.14.                     Independent Nature of Members’ Rights and
Obligations.  The obligations of each Member hereunder are several and not joint
with the obligations of any other Member, and no Member shall be responsible in
any way for the performance of the obligations of any other Member hereunder. 
The decision of each Member to enter into this Agreement has been made by such
Member independently of any other Member.  Nothing contained herein, and no
action taken by any Member pursuant hereto, shall be deemed to constitute the
Members as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Members are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporation acknowledges that the Members are not
acting in concert or as a group, and the Corporation will not assert any such
claim with respect to such obligations or the transactions contemplated hereby.

 

4.15.                     Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

JONES ENERGY, INC.

 

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

 

 

 

 

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

MEMBERS

 

 

 

JONES ENERGY DRILLING FUND, LP

 

 

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

 

JONES ENERGY EQUITY PARTNERS, LP

 

 

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

 

JONES ENERGY EQUITY PARTNERS II, LP

 

 

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

 

JONES ENERGY TEAM 3, LP

 

 

 

By: JET 3 GP, LLC

 

Its: General Partner

 

 

 

By: Jon Rex Jones Jr. Trust V

 

Its: Managing Member

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Trustee

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CENTRAL PACIFIC HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Gilbert Shen

 

 

Name:  Gilbert Shen

 

 

Title:  Vice President

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

 

MCP (C) II JONES INTERMEDIATE LLC

 

By: Metalmark Capital Partners II GP, L.P.

 

Its: General Partner

 

By: Metalmark Capital Holdings LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name:  Gregory D. Myers

 

 

Title:  Managing Director

 

 

 

 

MCP II CO-INVESTMENT JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name:  Gregory D. Myers

 

 

Title:  Managing Director

 

 

 

 

MCP II JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name:  Gregory D. Myers

 

 

Title:  Managing Director

 

 

 

 

MCP II (TE) AIF JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name:  Gregory D. Myers

 

 

Title:  Managing Director

 

 

 

 

MCP II (CAYMAN) AIF JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name:  Gregory D. Myers

 

 

Title:  Managing Director

 

 

 

 

MCP II EXECUTIVE FUND JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name:  Gregory D. Myers

 

 

Title:  Managing Directo

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF MEMBER SALES

 

Member

 

Percentage

 

MCP (C) II Jones Intermediate LLC

 

49.9

%

MCP II Co-Investment Jones Intermediate LLC

 

10.5

%

MCP II Jones Intermediate LLC

 

12.1

%

MCP II (TE) AIF Jones Intermediate LLC

 

11.3

%

MCP II (Cayman) AIF Jones Intermediate LLC

 

9.1

%

MCP II Executive Fund Jones Intermediate LLC

 

1.8

%

Wells Fargo Central Pacific Holdings, Inc.

 

5.3

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]

 

ELECTION OF EXCHANGE

 

Jones Energy, Inc.

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Attention: Chief Financial Officer
Fax: (512) 328-5394

 

Jones Energy Holdings, LLC

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Attention: Chief Financial Officer
Fax: (512) 328-5394

 

Reference is hereby made to the Exchange Agreement, dated as of [   ], 2013 (the
“Exchange Agreement”), among Jones Energy, Inc., a Delaware corporation, Jones
Energy Holdings, LLC, a Delaware limited liability company, and the holders of
Units (as defined herein) from time to time party thereto.  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Exchange Agreement.

 

The undersigned Member hereby transfers to Holdings, the number of Units set
forth below in Exchange for shares of Class A Common Stock to be issued in its
name as set forth below, as set forth in the Exchange Agreement.

 

Legal Name of Member:                                                   

 

Address:                                                   

 

Number of Units to be
Exchanged:                                                   

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Units subject to this
Election of Exchange are being transferred to the Corporation free and clear of
any pledge, lien, security interest, encumbrance, equities or claim; and (iv) no
consent, approval, authorization, order, registration or qualification of any
third party or with any court or governmental agency or body having jurisdiction
over the

 

--------------------------------------------------------------------------------


 

undersigned or the Units subject to this Election of Exchange is required to be
obtained by the undersigned for the transfer of such Units to the Corporation.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or of Holdings as the attorney of the undersigned, with full power
of substitution and resubstitution in the premises, to do any and all things and
to take any and all actions that may be necessary to transfer to Holdings, the
Units subject to this Election of Exchange and to deliver to the undersigned the
shares of Class A Common Stock to be delivered in Exchange therefor.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

 

 

Name:

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]

 

JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [  ], 2013 (the “Agreement”), among Jones Energy, Inc., a
Delaware corporation (the “Corporation”), Jones Energy Holdings, LLC, a Delaware
limited liability company (“Holdings”), and each of the Members from time to
time party thereto.  Capitalized terms used but not defined in this Joinder
Agreement shall have their meanings given to them in the Agreement.  This
Joinder Agreement shall be governed by, and construed in accordance with, the
law of the State of Delaware.  In the event of any conflict between this Joinder
Agreement and the Agreement, the terms of this Joinder Agreement shall control.

 

The undersigned hereby joins and enters into the Agreement having acquired Units
in Holdings.  By signing and returning this Joinder Agreement to the Corporation
and Holdings, the undersigned (i) accepts and agrees to be bound by and subject
to all of the terms and conditions of and agreements of a Member contained in
the Agreement, with all attendant rights, duties and obligations of a Member
thereunder and (ii) makes each of the representations and warranties of a Member
set forth in Section 3.2 of the Agreement as fully as if such representations
and warranties were set forth herein.  The parties to the Agreement shall treat
the execution and delivery hereof by the undersigned as the execution and
delivery of the Agreement by the undersigned and, upon receipt of this Joinder
Agreement by the Corporation and by Holdings, the signature of the undersigned
set forth below shall constitute a counterpart signature to the signature page
of the Agreement.

 

Signature:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Address for Notices:

 

With copies to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

--------------------------------------------------------------------------------